In an action in which a judgment of the Supreme Court, Nassau County, was entered on July 3, 1975 granting plaintiff a divorce, defendant appeals, as limited by his notice of appeal and brief, from those portions of the said judgment which (1) granted plaintiff a divorce; (2) awarded plaintiff alimony, child support, a counsel fee and one half of a jointly owned bond; (3) provided for the sale of the marital residence; (4) fixed his present visitation rights and (5) allowed him a credit of only $1,000, representing items charged by plaintiff after their separation. Judgment modified, on the facts, by reducing the amount awarded for child support in the fourth decretal paragraph thereof to $100 per week. As so modified, judgment affirmed insofar as appealed from, without costs. We concur in the decision at Special Term except as to the award for child support, which we deem excessive to the extent indicated herein. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.